United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Hackensack, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0414
Issued: August 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2014 appellant filed a timely appeal from a November 18, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$10,684.11 overpayment of compensation for the period February 1, 2012 to January 11, 2014;
(2) whether it properly found that he was at fault in creating the overpayment of compensation;
and (3) whether OWCP properly required repayment of the overpayment by deducting $300.00
from appellant’s compensation payments every 28 days.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 9, 2010 appellant, then a 64-year-old custodian, sustained
lumbosacral radiculitis and cervical radiculitis when he lifted a heavy container of floor finish.
Following a brief work absence, appellant returned to modified duty. OWCP accepted that he
sustained a recurrence of disability commencing August 23, 2010. Appellant did not return to
work. He received compensation on the daily and periodic rolls beginning August 29, 2010. On
November 30, 2010 appellant underwent C5-6 and C6-7 fusions and fixation, authorized by
OWCP.
Appellant reached 66 years of age on February 11, 2012, converting the Social Security
Administration (SSA) disability benefits he received to age-related retirement benefits. In an
affidavit of earnings and employment (Form CA-1032) dated February 14, 2012 in response to
the question, “Do you receive benefits from the SSA as part of an annuity for federal service?”
appellant answered “no.”
On February 11, 2012 OWCP issued appellant a check for $2,570.04 in compensation,
covering the period January 15 to February 11, 2012. Appellant elected to receive FECA
benefits by direct deposit effective March 9, 2012. The first payment after March 9, 2012 was
issued by check dated March 10, 2012. OWCP issued the first payment by direct deposit on
April 7, 2012, covering the period March 11 to April 7, 2012.
In an EN1032 form signed on April 10, 2013, appellant stated that he did not receive SSA
benefits as part of an annuity for federal service.
In a January 24, 2014 letter, OWCP advised appellant that he had been receiving SSA
age-related retirement benefits since February 1, 2012. The SSA confirmed that a portion of his
SSA benefits were attributable to his federal service as an employee under the Federal
Employees Retirement System (FERS) program. OWCP explained that the portion of
appellant’s SSA benefit attributable to his federal service required an offset. The offset would
begin with the February 8, 2014 payment.
On January 15, 2014 SSA provided information to OWCP regarding appellant’s agerelated retirement benefits for the period February 1, 2012 to January 11, 2014. From February 1
to November 30, 2012 appellant’s SSA rate was $1,202.10 with FERS and $751.00 without.
From December 1, 2012 to November 30, 2013, his SSA rate with FERS was $1,222.50 and
$763.80 without. From December 1, 2013 through January 11, 2014, appellant’s SSA rate with
FERS was $1,240.80 and $775.20 without. OWCP calculated that, based on these amounts, his
FECA benefits should have been offset by $10,684.11 from February 1, 2012 through
January 11, 2014. It determined that, from February 1 to November 30, 2012, the daily FERS
offset of $14.87 multiplied by 304 days equaled $4,519.91. From November 30 to December 1,
2012 to the daily FERS offset amount of $15.12 multiplied by 365 days equaled $5,519.52. For
the period December 1, 2013 to January 11, 2014, the daily FERS offset amount of $1.35
multiplied by 42 days equaled $644.68. OWCP added the total amounts to equal $10,684.11.
As appellant’s FECA benefits were not offset, the $10,684.11 amount represented an
overpayment of compensation.

2

By notice dated January 24, 2014, OWCP advised appellant of its preliminary
determination that an overpayment of compensation in the amount of $10,684.11 was created in
his case as he received FECA benefits concurrently with SSA age-related retirement benefits
from February 1, 2012 through January 11, 2014 without deduction of the FERS offset. It found
him at fault because he was aware or reasonably should have been aware that he was not entitled
to receive a retirement annuity for federal service under FERS and SSA age-related retirement
benefits. The EN1032 forms appellant signed advised him to report “any change in income from
federally-assisted disability or benefit programs.” OWCP noted that when he turned 66 years of
age, his SSA disability benefits were converted to full retirement age benefits as part of his
retirement package. However, appellant did not report this change in benefits on his EN1032
forms. OWCP afforded him 30 days to submit information regarding his income, assets, and
expenses, and to request a prerecoupment hearing.
In response, appellant submitted an overpayment recovery questionnaire (Form OWCP20) signed on February 7, 2014. He listed $2,213.31 in cash and checking accounts, monthly
income of $4,714.10 from his SSA benefits, his wife’s SSA benefits, FECA benefits, and
payments from the Department of Veterans Affairs. Appellant contested the fact and amount of
the overpayment, and asserted that he was without fault in its creation. He requested a
prerecoupment hearing.
In a February 11, 2014 letter, appellant, through counsel, contended that OWCP was well
aware of the change in his SSA benefits, yet continued to pay compensation at an incorrect rate.
In a February 20, 2014 Form EN1032, appellant stated that he received SSA benefits as
part of an annuity for federal service.
During the hearing, conducted telephonically on August 8, 2014, appellant confirmed that
he reached 66 years of age on February 11, 2012 and began receiving SSA retirement benefits.
He noted that he worked in the private sector prior to his federal employment. Appellant
explained that he had filed for bankruptcy in 2011 or 2012, but withdrew the bankruptcy as an
attorney was able to renegotiate his mortgage payment. He noted monthly expenses of
$2,150.00 for rent, $800.00 for food for himself and his wife, $300.00 for clothing, $600.00 for
utilities, and $575.00 for medical and dental expenses. Appellant noted that he was in poor
health due to the accepted cervical injury and fusion, as well as glaucoma. He asserted that he
did not intend to deceive OWCP and that he was not at fault in creating the overpayment.
Appellant requested waiver of the overpayment.
In an October 24, 2014 letter, OWCP advised appellant to complete a new OWCP-20
form, indicating any changes since he completed the questionnaire on February 7, 2014. It also
requested documentation of his expenses, including bank statements and monthly bills.
Counsel responded by letter dated November 11, 2014 and an updated Form OWCP-20,
imaged into the case record by OWCP on November 18, 2014. He noted that appellant was
undergoing dental implants requiring a $5,000.00 loan, with a monthly payment of $277.00.
Appellant noted monthly expenses of $97.55 in automobile insurance, $250.00 for electricity and
gas, $50.00 for water, $194.00 for telephone, television and internet, $157.08 for cell phones,

3

and $60.00 for prescription medications.
payments.

He provided monthly bills substantiating these

By decision dated November 18, 2014, OWCP’s hearing representative finalized the
overpayment determination, finding a $10,684.11 overpayment of compensation for the period
February 1, 2012 to January 11, 2014, and that appellant was at fault in its creation as he knew or
should have known that he was not entitled to receive SSA retirement benefits simultaneously
with FECA benefits. She found that he provided incorrect or minimal information on EN1032
forms regarding his receipt of SSA benefits, and “continued to accept OWCP payments thus
contributing to the creation of the overpayment.” The hearing representative found that the
record established that appellant’s FERS benefits were based in part on his federal employment.
Regarding the rate of recovery of the overpayment, she found that he “provided no specific
information regarding his income and expenses to make a determination of his financial
situation.” Based on appellant’s February 2014 overpayment recovery questionnaire, OWCP
directed recovery of the overpayment by deducting $300.00 from his continuing compensation
payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of her duty.2 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”3
Section 8116(d)(2) of FECA4 provides for limitations on the right to receive
compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under [S]ubchapter [3] of [C]hapter 84 of this title or benefits under [T]itle [2] of
the [SSA] shall be entitled to all such benefits, except that --”
***
“(2) in the case of benefits received on account of age or death
under title [2] of the [SSA,] compensation payable under this
subchapter based on the [f]ederal service of an employee shall be
reduced by the amount of any such social security benefits payable
2

Id. at § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8116(d)(2).

4

that are attributable to [f]ederal service of that employee covered
by [C]hapter 84 of this title….”5
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement or survivor annuity.6
ANALYSIS -- ISSUE 1
Appellant reached 66 years of age on February 11, 2012. He received FECA wage-loss
compensation and SSA age-related retirement benefits concurrently from February 1, 2012
continuing through January 11, 2014. The receipt of concurrent FECA and FERS benefits
attributable to federal employment is a prohibited dual benefit.7 OWCP requested, and SSA
provided, information regarding appellant’s applicable SSA rates and their effective dates.
Based on these rates, it determined that appellant received a prohibited dual benefit from
February 1, 2012 through January 11, 2014 in the amount of $10,684.11, thereby creating an
overpayment of compensation.
The Board finds that OWCP properly found that appellant received an overpayment of
compensation from February 1, 2012 through January 11, 2014 due to the prohibited dual
benefit. The Board has reviewed its calculations of the dual benefits appellant received for the
period February 1, 2012 through January 11, 2014 and finds that it properly determined that he
received dual benefits totaling $10,684.11, creating an overpayment of compensation in that
amount. The Board notes that on appeal appellant does not contest the fact or amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.8

5

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.11(a)(b)
(February 1995); FECA Bulletin No. 97-9 (issued February 3, 1997) (the portion of SSA benefits earned as a federal
employee is part of FERS retirement package and the receipt of FECA benefits concurrently with federal retirement
is a prohibited dual benefit). B.L., Docket No. 13-1422 (issued June 2, 2014).
6

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).
January 20, 2015).

See also P.M., Docket No. 14-1832 (issued

7

B.L., Docket No. 13-1422 (issued June 2, 2014).

8

C.V., Docket No. 13-2108 (issued June 17, 2014); W.M., Docket No. 11-2000 (issued May 21, 2012).

5

In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who -Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
Failed to provide information which he or she knew or should have known
to be material; or
Accepted a payment which he or she knew or should have known to be
incorrect.”9
The regulations further provide that each recipient of compensation benefits is
responsible to ensure that payments he or she receives from OWCP are proper.10 Whether or not
OWCP determines that an individual was at fault with respect to the creation of the overpayment
depends on the circumstances surrounding the overpayment.11
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
made an incorrect statement as to a material fact that he knew or should have known to be
incorrect. In his EN1032 forms dated February 14, 2012 and April 10, 2013, covering the
relevant period between 2012 and 2014, appellant consistently reported that he was not receiving
SSA benefits as part of an annuity for federal service. This was not an accurate statement as he
was clearly receiving SSA benefits based on periods of his federal employment.
The Board finds that appellant was aware that he received SSA and FECA benefits
simultaneously. Appellant inaccurately reported that he was not receiving SSA benefits on the
EN1032 forms he completed. Based on the clear language of the forms which he knowingly
signed, appellant made an incorrect statement as to a material fact. The Board, thus, finds that
appellant was at fault in the creation of the overpayment and is therefore precluded from
receiving a waiver.12

9

5 U.S.C. § 8129(b).

10

20 C.F.R. § 10.433(a).

11

Id.

12

V.E., Docket No. 15-340 (issued April 1, 2015). See also R.L., Docket No. 13-713 (issued August 15, 2013).

6

LEGAL PRECEDENT -- ISSUE 3
Section 8129 of FECA provides that when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made by decreasing later
payments to which the individual is entitled.13
Section 10.441 of OWCP’s regulations provide that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors so as to minimize any hardship.14
ANALYSIS -- ISSUE 3
OWCP determined that it would collect appellant’s overpayment by deducting $300.00
from each compensation check. In its November 18, 2014 decision, it found that he “provided
no specific information regarding his income and expenses to make a determination of his
financial situation.” However, appellant submitted extensive financial documentation on
November 18, 2014, including an overpayment recovery questionnaire, copies of bills, and debt
repayment statements.
In the case of William A. Couch,15 the Board held that when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by it before
the final decision is issued. In the present case, OWCP determined a repayment schedule in its
November 18, 2014 decision, but it did not consider the financial information that appellant
submitted timely on November 18, 2014. Under these circumstances, the case will be remanded
to OWCP for full consideration of appellant’s financial information. Following this and any
other development deemed necessary, OWCP shall issue an appropriate decision in the case.
On appeal, appellant requests that OWCP adjust the repayment schedule as the $300.00
deduction every 28 days was creating financial hardship. As stated above, the case will be
remanded to OWCP for additional development on the issue of rate of recovery.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $10,684.11
overpayment of compensation for the period February 1, 2012 to January 11, 2014. The Board
further finds that OWCP properly found appellant at fault in creating the overpayment of
compensation for the period February 1, 2012 to January 11, 2014. The Board further finds that
OWCP did not properly consider the financial information of record in determining the rate of
13

20 C.F.R. § 10.436.

14

Id. at § 10.441(a).

15

41 ECAB 548 (1990). See Linda Johnson, 45 ECAB 439, 440 (1994) (the Board remanded, directing OWCP
to consider evidence received the same date it issued its final decision).

7

recovery of the overpayment. The case will be remanded for additional development on the
issue of the rate of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 18, 2014 is affirmed in part, and set aside in part, and
remanded for further actions consistent with this decision.
Issued: August 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

